By the Court.
This is an action of tort to recover compensation for personal injuries sustained by reason of the alleged negligence of the defendant. The plaintiff was a licensed engineer. He was sent by his employer to the home of the defendant and was told that the boiler gave out no heat although a fire had been built under it; it was making a rumbling noise; the defendant asked the plaintiff to look at it and see what was the matter with it. *327He did so, discovered that there was no water in the boiler, and so informed the defendant. He advised raking out the fire and letting the boiler cool so that water could be put in it. As he was about to draw out the fire the boiler exploded, causing the injuries. It was the type of boiler commonly used in heating dwelling houses.
The judge rightly directed a verdict for the defendant. There was no evidence of negligence on her part. The plaintiff went to her house to discover and remedy the trouble of which the defendant was ignorant. He was in the position of an independent contractor who made his own investigation and acted on his own judgment. Archer v. Eldridge, 204 Mass. 323, 326. Brogna v. Capodilupo, 279 Mass. 586. See Boisvert v. Ward, 199 Mass. 594.

Exceptions overruled.